                                                                   Case 2:14-cv-00123-GMN-NJK Document 159
                                                                                                       158 Filed 07/10/20 Page 1 of 2




                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                             2   SCOTT R. LACHMAN, ESQ.
                                                                 Nevada Bar No. 12016
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                             6   Email: scott.lachman@akerman.com
                                                             7   Attorneys for Bank of America, N.A. and Mortgage
                                                                 Electronic Registration Systems, Inc.
                                                             8

                                                             9                               UNITED STATES DISTRICT COURT

                                                            10                                       DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                  EAGLE INVESTORS, a Nevada Corporation,            Case No.: 2:14-cv-00123-GMN-NJK
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12                               Plaintiff,             STIPULATION AND ORDER OF
                                                                                                                    DISMISSAL WITH PREJUDICE
AKERMAN LLP




                                                            13
                                                                  vs.
                                                            14
                                                                  BANK OF AMERICA, N.A., a National
                                                            15    Association;       NATIONAL    DEFAULT
                                                                  SERVICING CORPORATION, a Foreign
                                                            16    Corporation, MORTGAGE ELECTRONIC
                                                                  REGISTRATION SYSTEMS, INC., a foreign
                                                            17    corporation, FRANCIS CASO, individually;
                                                                  DOES I through X; and ROE CORPORATIONS
                                                            18    I through X, inclusive,

                                                            19                                Defendants.

                                                            20    BANK OF AMERICA, N.A., a National
                                                                  Association; MORTGAGE ELECTRONIC
                                                            21    REGISTRATION SYSTEMS, INC., a foreign
                                                                  corporation,
                                                            22
                                                                                              Counter-claimants,
                                                            23
                                                                  vs.
                                                            24
                                                                  EAGLE INVESTORS, a Nevada Corporation,
                                                            25
                                                                                              Counter-defendant.
                                                            26

                                                            27

                                                            28

                                                                                                              1
                                                                   Case 2:14-cv-00123-GMN-NJK Document 159
                                                                                                       158 Filed 07/10/20 Page 2 of 2




                                                             1          Plaintiff/counter-defendant Eagle Investors and defendants/counter-claimants Bank of

                                                             2   America, N.A. and Mortgage Electronic Registration Systems, Inc. jointly stipulate for dismissal of

                                                             3   their respective claims against each other with prejudice, with each party to bear its own costs and fees.

                                                             4      DATED this 10th day of July, 2020.                 DATED this 10th day of July, 2020.
                                                             5      AYON LAW                                           AKERMAN LLP
                                                             6      /s/ Luis A. Ayon                                   /s/ Scott R. Lachman_______________
                                                                    LUIS A. AYON, ESQ.                                 ARIEL E. STERN, ESQ.
                                                             7      Nevada Bar No. 9752                                Nevada Bar No. 8276
                                                                    8716 Spanish Ridge Avenue, Suite 115               SCOTT R. LACHMAN, ESQ.
                                                             8      Las Vegas, Nevada 89148                            Nevada Bar No. 12016
                                                                                                                       1635 Village Center Circle, Suite 200
                                                             9      Attorneys for Eagle Investors                      Las Vegas, Nevada 89134
                                                            10                                                         Attorneys for Bank of America, N.A. and
                                                                                                                       Mortgage Electronic Registration Systems, Inc.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11     IT IS SO ORDERED.
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                   Dated this 10
                                                                              __ day of July, 2020.
AKERMAN LLP




                                                            13
                                                                                                                       ______________________________________
                                                            14                                                         Gloria M. Navarro, District Judge
                                                                                                                       United States District Court
                                                            15

                                                            16

                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                                   2
